United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 June 2, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-30430



     LARRY DAVIS,

                                            Plaintiff - Appellee,

                                  v.


     ESTIS WELL SERVICE, L.L.C.,

                                            Defendant - Appellant.



           Appeal from the United States District Court
               for the Western District of Louisiana
                            6:03-CV-1337



Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Estis Well Service appeals the judgment of the district court,

which held Estis was liable for injuries to its employee, Larry

Davis.   Estis contends that the district court erred in several of

its findings.   As explained below, all of Estis’s arguments fail.

     The district court, after conducting a bench trial, found

Estis liable under 33 U.S.C. § 905(b) (2000).        In doing so, it

found that Estis caused Davis’s injuries by negligently operating


     *
     Pursuant to 5TH CIR. R. 47.5, this Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
its vessel.   Estis argues that this was error under Scindia Steam

Navigation Co. v. De Los Santos, 451 U.S. 156 (1981), which

outlines the duties vessel owners owe to longshoremen.    One such

duty is to protect longshoremen from hazards in the vessel’s

control.    Levene v. Pintail Enters., 943 F.2d 528, 533 n.6 (5th

Cir. 1991). Contrary to its assertion, Estis breached this duty by

failing to safely position its vessel during the crane operation

that caused Davis’s injuries.    The position of the vessel was in

Estis’s control, and the position contributed to the accident.1

Therefore, the district court did not err in finding that Estis

acted negligently.

     Estis also challenges the district court’s finding that Davis

was injured in a work-related accident and its findings concerning

damages.    We review factual findings for clear error,2 Theriot v.

United States, 245 F.3d 388, 394 (5th Cir. 1998), and find none

here.    This is underscored by the fact that we give trial courts

greater deference when, as here, they base their findings on

credibility determinations. Schlesinger v. Herzog, 2 F.3d 135, 139

(5th Cir. 1993).

AFFIRMED.




     1
     Estis as barge owner, not as employer of longshoremen, had
control over the position of the barge. As such, Estis’s actions
are examined under the negligence standards for vessels. Levene,
943 F.2d at 531.
     2
     The only damages issues that Estis adequately briefed are
purely factual.